Case 19-11466-KG Doc 476 Filed 08/14/19 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 1]

CENTER CITY HEALTHCARE, LLC d/b/a
HAHNEMANN UNIVERSITY HOSPITAL,
et al.,

Case No. 19-11466 (XG)
‘Jointly Administered

Debtors.
Re: Docket Nos, 306

Same Nee Se eee ee Nee” Set” Tepe ee”

 

ORDER AUTHORIZING TENET BUSINESS SERVICES CORPORATION AND
CONTFER REVENUE CYCLE SOLUTIONS, LLC TO FILE EXHIBITS UNDER SEAL

 

Upon the motion (the “Sealing Motion”)? of Tenet Business Services Corporation

(“Tenet”) and Conifer Revenue Cycle Solutions, LLC (€onifer”) for entry of an order (this

 

“Order”), (a) authorizing ‘Tenet and Conifer to file under seal the exhibits (the ‘Exhibits”)’

 

appended to the Motion of Tenet Business Services Corporation and Conifer Revenue Cycle
Solutions, LLC for Entry of an Order (1) Compelling Payment of All’ Unpaid Postpetition

Amounts Pursuant to 11 U.S.C. § 503(6)(1) or, in the Alternative, (I) Granting Relief from the

 

Automatic Stay to the Extent Necessary to Terminate the TSA and MSA (the “Motion”) and
(b} directing that the Exhibits shall remain under seal and confidential and not be made available

to anyone without the express consent of Tenet and Conifer, except to (i) the Court,

 

| The Debtors in these cases, along with the fast four digits of each Debtor's federal tax identification number,
are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St. Christopher's
Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA, L.L.C, (1617),
SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatrie Urgent Care Cenler, L.L.C. (6447),
SCHC Pediatric Anesthesia Associates, L.L.C, (2326), StChris Care at Northeast Pediatrics, L.L.C, (4056), TPS
of PA, L.L.C. (4862), TPS H of PA, L.L.C. (5534), FPS II of PA, LLC, (5536), TPS IV of PA, L.L.C. (5537),
and TPS V of PA, L.L.C, ($540). The Debtors’ mailing address is 230 North Broad Street, Philadelphia,
Pennsytvania 19102. ,

2 Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion,

3°) The Exhibits inchide (a) the termination notice Tenet and Conifer sent the Debtors on May 2, 2019,
(b) the TSA, (c) the MSA, and (d)} a dispute notice PAHS sent Tenet on November 20, 2018.

 

 
Case 19-11466-KG Doc 476 Filed 08/14/19 Page 2 of 3

(ii) the United States Trustee for the District of Delaware (the “U.S, Trustee”), (iii) the advisors
to the Official Committee of Unsecured Creditors (the “Committee”) on a confidential,
“professionals’ eyes only” basis, and (iv) MidCap Financial Trust, as DIP Lender; all as more
fully set forth in the Sealing Motion; and this Court having jurisdiction over this matter pursuant
to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United
States District Court for the District of Delaware, dated February 29, 2012; and that this Court
may enter a final order consistent with Article Dll of the United States Constitution; and this
Court having found that venue of this proceeding and the Sealing Motion in this district is proper
pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that Tenet and Conifer’s
notice of the Sealing Motion and opportunity for a hearing on the Sealing Motion were
appropriate under the circumstances and no other notice need be provided; and this Court having
reviewed the Sealing Motion; and this Court having determined that the legal and factual bases
set forth in the Sealing Motion establish just cause for the relief granted herein; and upon all of
the proceedings had before this Court; and after due deliberation and sufficient cause appearing
therefor, it is HEREBY ORDERED THAT:

1, The Sealing Motion is granted as set forth herein.

2. Tenet and Conifer are authorized to file the Exhibits under seal, subject to further
order of the Court, pursuant to sections 105(a) and 107(b) of the Bankruptcy Code, Bankruptcy
Rule 9018, and Local Rule 9018-1,

3, Except upon further order of the Court after notice to Tenet and Conifer, the
Exhibits shall remain under seal, and shall not be made available to anyone without the express
consent of Tenet and Conifer, except that copies of the Exhibits shall be provided to

G) the Court, (ii) the U.S. Trastee on a confidential basis, (iii) the advisors to the Committee, on

 
Case 19-11466-KG Doc 476 Filed 08/14/19 Page 3of3

a confidential, “professionals’ eyes only” basis, and (iv) MidCap Financial Trust, as DIP lender.
Such parties shall be bound by this Order and shall at all times keep the provisions of the
Exhibits strictly confidential and shall not disclose the Exhibits or the contents thereof to any
party whatsoever,

4, Tenet and Conifer and any party authorized to receive copies of the Exhibits
pursuant to this Order shall, subject to Local Rule 9018-1 (c): (a) redact specific references to the
Exhibits set forth therein from any and all pleadings filed on the public docket maintained in
these chapter 11 cases; and (b) not use or refer to any of the Exhibits in any hearing unless such
court has been properly sealed and restricted to the parties who have received the Exhibits
pursuant to this Order, The transcript of any hearing in which the Exhibits are used shall be filed
under seal. _ |

5, This Order is without prejudice to the rights of any party in interest to seek to
unseal and make public any portion of the material filed under seal.

6. Tenet and Conifer. are authorized to take all actions necessary to effectuate the
relief granted pursuant to this Order in accordance with the Sealing Motion,

7, This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

& Tt ta bt undegstana a) 4 Ucaizing
LM hula “tht on es A ultRaductol that
' WeDo 0¢ Sealed aud

  

  
  
   

 

Le Paw C au th
Luck duel

 

 

 

beiptonn
